United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-40870
                          Conference Calendar



UNITED STATES OF AMERICA,
                                      Plaintiff-Appellee,

versus

SEBASTIAN FLORES-SERRANO,
                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 1:04-CR-621-1
                         --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Sebastian Flores-Serrano appeals his guilty plea conviction

and sentence for possession with intent to distribute 5.14

kilograms of cocaine in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(A).     He contends that the provisions of § 841(a) and (b)

are facially unconstitutional in light of Apprendi v. New Jersey,

530 U.S. 466 (2000).    As Flores-Serrano concedes, his argument is

foreclosed by circuit precedent.     See United States v. Slaughter,

238 F.3d 580, 582 (5th Cir. 2000).    He raises the issue only to




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-40870
                               -2-

preserve it for Supreme Court review.    Accordingly, the district

court’s judgment is AFFIRMED.